Citation Nr: 1633051	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-27 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for plantar fasciitis, left foot, with history of chronic pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2006 to April 2007. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a statement that was received by VA in June 2013, the Veteran requested a hearing regarding the matter on appeal. In February 2015, the Board remanded the claim for a hearing. The Veteran withdrew his hearing request in a March 2015 communication. There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2015). The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to obtain an addendum opinion and/or a new examination.

The Veteran contends that his plantar fasciitis of the left foot with chronic pain is the result of his time in active duty service. There is of record some evidence that the Veteran had a pre-existing left foot and/or ankle injury, as indicated in his medical records and July 2008 Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) proceedings. Specifically, the Veteran initially injured his left foot and/or ankle after falling off of a fire truck in 2003.  Some initial in-service complaints seem to involve the ankle, with subsequent findings also involving the foot.

According to the Veteran's medical records and MEB report, the Veteran began to report additional left foot and ankle problems while in service during running and training exercises. His X-rays were negative, but a small ossific body distal to the medial malleolus possibly related to an old injury was noted. The Veteran was placed on a limited, no-running profile and received additional treatment for his foot, including orthotics. The MEB report also found that the Veteran

has failed physical therapy, orthotics, and injection therapy. The original condition seemed to be [an injury that existed prior to service (EPTS)] although this was defined as ankle sprain in 2003. However [the Veteran] has noted persisting problems with activity since that time. He was limited significantly during his [training] in spite of aggressive attention and therapy. The more significant pain and problems occurred only after beginning [training] and with continued impact and running - therefore it is considered EPTS service aggravated.

The Veteran's July 2008 PEB report states that although the Veteran had a pre-existing injury, the PEB "is not convincingly able to correlate the injury with his plantar fasciitis." Ultimately, the PEB report recommended that the Veteran be discharged because of his inability to perform physical activity as required. 

The Veteran was afforded a VA examination in May 2009. After reviewing the Veteran's claims file, the examiner diagnosed the Veteran with plantar fasciitis, left foot, with a history of chronic foot pain. The examiner determined that there was no functional limitation and the left foot disorder pre-existed the Veteran's active military service. The examiner then opined that the Veteran's left foot disorder was "not worsened beyond natural progression." 

Unfortunately, the VA examiner used the wrong standard. In cases where a condition is properly found to have pre-existed service, the Board, in considering the pertinent statutory and regulatory framework governing the presumption of aggravation, must determine: (1) whether there was a worsening of the disorder during service; and (2) if so, whether there was clear and unmistakable evidence that the increase in severity was due to the natural progress of the disease. See Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994). 38 C.F.R. § 3.306 (2015). Thus, the threshold questions with regard to aggravation are whether there was an increase in the pre-existing plantar fasciitis, left foot, with history of chronic pain, and if so, whether such increase in disability was clearly and unmistakably due to the natural progression of the pre-existing disability. Here, the examiner misapplied the correct standard and did not use the required legal terminology, "clearly and unmistakably" in regards to the given opinion.

It is noted that aggravation anticipates a permanent worsening of the pathology, as opposed to an increase in symptoms that subsequently resolve with treatment or change or reduction in activity.

In light of the above, the Board finds that a clarifying opinion for the Veteran's claimed plantar fasciitis, left foot, with history of chronic pain is necessary. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Therefore, a remand is necessary to obtain an adequate opinion as to the etiology and aggravation of the Veteran's left foot disorder.


Accordingly, the case is REMANDED for the following action:

1. Forward the entire electronic claims files to a suitably qualified VA examiner to obtain a clarifying opinion for the Veteran's claimed plantar fasciitis, left foot, with history of chronic pain. The examiner must review all pertinent records associated with the claims file and document that such a review took place in the examination report. If the examiner concludes that a new examination is required, one should be provided.

The examiner should accept as fact that the Veteran had a pre-existing left foot condition at the time he entered military service in April 2006, as evidenced by his medical records indicating a left foot injury in 2003.  The nature of that foot disorder should be set out.  Specifically, is the pre-service foot disorder properly characterized as plantar fasciitis?  If not, what would be the appropriate diagnosis?  Further, an opinion is requested as to whether there is clear and unmistakable evidence that plantar fasciitis, if found pre-existed service.

Additionally, based on the clinical examination (if indicated), a review of in service and post service treatment records, including in service treatment for foot and ankle pain, and with consideration of the Veteran's statements regarding the history of his left foot condition and MEB and PEB findings, the examiner is also asked to provide an opinion as to the following:

(a) If not pre-existing service, is at least as likely as not (50 percent or greater probability), that the Veteran's plantar fasciitis, left foot, with history of chronic pain is related to his service;

(b) If pre-existing, did the Veteran's pre-existing left foot condition permanently increase in severity during service; and if so, was this increase clearly and unmistakably due to the natural progress of this condition?  Please note that a temporary worsening, without a permanent increase in severity is not considered aggravation.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




